J-S06017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DAISE DOBBS AND ERIC WISHER             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 A IMPULSEE AUTO, INC., AND YUDIK        :
 AYSENTSHTEYN,                           :
                                         :   No. 1426 EDA 2018
                           Appellants    :

                Appeal from the Order Entered April 5, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 151103182


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                          FILED AUGUST 19, 2019

      A Impulse Auto, Inc., and its owner and operator, Yudik Aysentshteyn

(collectively “Appellants”), appeal from the Order entered by the Philadelphia

County Court of Common Pleas denying their Petition to Open and/or Strike

Default Judgment. After careful review, we affirm.

      On November 20, 2015, Daise Dobbs and Eric Wisher (“Appellees”) filed

a Complaint against Appellants seeking damages resulting from a knee injury

that Ms. Dobbs allegedly suffered after the bench on which she was sitting at

Appellant A Impulse Auto, located at 4700 Torresdale Avenue in Philadelphia,

collapsed.    The Complaint identified two addresses for Appellants:    4700

Torresdale and 4608 Torresdale Avenue. The properties, located catty-corner

from one another, are both owned by Appellant Aysentshteyn. The Complaint
J-S06017-19



included a Notice to Defend Within Twenty Days, and was served on Appellants

at 4700 Torresdale Avenue.

       Appellants did not file an Answer or otherwise respond.

       On January 15, 2016, Appellees’ attorney, Thomas M. Holland, Esq.,

sent a letter to Appellants at both addresses indicating Appellees’ intent to file

a Praecipe for Entry of a Default Judgment (“Praecipe”) within 10 days.

Appellants took no action.

       On February 9, 2016, Attorney Holland filed the Praecipe for failure to

file an answer within the required time, attaching an affidavit pursuant to

Pa.R.C.P. 237.1 that stated that he sent a notice of Appellees’ intent to take

a default judgment to Appellants on January 15, 2016. Annexed to the

Praecipe were copies of Attorney Holland’s notice of intent letters sent to

Appellants.    See Exh. B, annexed to Notice of Praecipe to Enter Default

Judgment. Attorney Holland sent the Notice of Praecipe itself to Appellant

Aysentshteyn at 4700 Torresdale Avenue and to Appellant A Impulse Auto,

Inc., at 4608 Torresdale Avenue.

       On March 3, 2016, the court issued a case management order directing,

inter alia, that discovery be completed by August 1, 2016.1 Appellants failed

to comply with numerous discovery requests; Appellees filed motions to

compel and for sanctions; the court granted the motions, but Appellants did

not comply and did not pay the ordered sanctions.

____________________________________________

1  The docketing of the Praecipe to Enter Default Judgment established only
liability so that further proceedings were required to establish damages.

                                           -2-
J-S06017-19



       On November 4, 2016, the court entered an order directing the parties

to appear at an Assessment of Damages Hearing on February 8, 2017.

       On February 8, 2017, Appellants did not appear.         Appellees testified

regarding the incident and the injuries suffered.     After the court reviewed

medical records, it assessed damages totaling $235,0002 and entered

judgment.

       Between February 2017 and January 2018, numerous proceedings

occurred in connection with Appellees’ attempts to execute on the judgment,

including the imposition of a sheriff’s levy on eight automobiles parked on

Appellants’ car lot and various assets located at 4608 Torresdale Avenue.

       On January 25, 2018, the sheriff posted a Notice of Impending Sale of

the Seized Assets.3        That same day, Appellants’ attorney, Jonathan H.

Stanwood, Esq., filed a Motion to Open and/or Strike the Default Judgment.

Appellees filed a Response in Opposition.

       After a hearing on April 4, 2018, the court denied the Motion to Open

and/or Strike the Default Judgment. See Order, entered April 5, 2018.

       Appellants timely appealed, and filed a counseled Pa.R.A.P. 1925(b)

Statement. The trial court filed a responsive Pa.R.A.P. 1925(a) Opinion.

       Appellants raise the following issues for our review:
____________________________________________

2Damages included $60,000 for a future knee replacement; $150,000 for pain
and suffering, and $25,000 for loss of consortium.

3Despite the levy, Appellants removed the vehicles from the 4700 Torresdale
property. They subsequently received a Stay of the sheriff’s sale.


                                           -3-
J-S06017-19



      1. Whether the Court’s April 4, 2018, order was an abuse of
      discretion and error of law when it denied Appellants’ Petition to
      Open and or Strike when a default judgment entered pursuant to
      Pa.R.C.P. Rule 237.1 against A Impulse Auto, Inc., despite service
      of the ten day notice of intent to take default judgment as required
      by Pa.R.C.P. 237.5 was sent to an address other than the address
      where that party was alleged to have been served with original
      process?

      2. Whether the Court’s April 4, 2018, order was an abuse of
      discretion and error of law when it found that the Notice to Defend
      and Notice of Intent to Take Default Judgment required by the
      rules of procedure were not in compliance with the Rules of
      Procedure as to language and font?

Appellants’ Brief at 4 (verbatim).

      Standard of Review for Petition to Strike a Default Judgment

      “A petition to open a default judgment and a petition to strike a default

judgment seek distinct remedies and are generally not interchangeable.”

Stauffer v. Hevener, 881 A.2d 868, 870 (Pa. Super. 2005). Appellants do

not raise or address in any way the Petition to Open. Rather, they challenge

only the denial of their Petition to Strike for failure to comply with Pa.R.C.P.

237.5.
     An appeal regarding a petition to strike a default judgment implicates

the Pennsylvania Rules of Civil Procedure. Oswald v. WB Public Square

Associates, LLC, 80 A.3d 790, 793 (Pa. Super. 2013) (citing Skonieczny v.

Cooper, 37 A.3d 1211, 1213 (Pa. Super. 2012)).           Issues regarding the

operation of procedural rules of court present us with questions of law. Id.

Therefore, “our standard of review is de novo and our scope of review is

plenary.” Id.


                                     -4-
J-S06017-19


      “A petition to strike a judgment is a common law proceeding which

operates as a demurrer to the record. A petition to strike a judgment may be

granted only for a fatal defect or irregularity appearing on the face of the

record.” Midwest Financial Acceptance Corp. v. Lopez, 78 A.3d 614, 622

(Pa. Super. 2013) (citation omitted). “[A] petition to strike is not a chance to

review the merits of the allegations of a complaint. Rather, a petition to strike

is aimed at defects that affect the validity of the judgment and that entitle the

petitioner, as a matter of law, to relief.”   Oswald, supra at 794 (citation

omitted). A fatal defect on the face of the record denies the prothonotary the

authority to enter judgment. Erie Ins. Co. v. Bullard, 839 A.2d 383, 388

(Pa. Super. 2003). When a prothonotary enters judgment without authority,

that judgment is void ab initio. Id.

      When assessing a defendant’s petition to strike to determine whether

there are fatal defects on the face of the record, a trial court may only consider

the evidence in the record at the time the judgment was entered. Cintas

Corp. v. Lee’s Cleaning Services, Inc., 700 A.2d 915, 917 (Pa. 1997).

      Appellants claim that two fatal defects on the face of the record

precluded entry of the Default Judgment: (1) Appellees mailed the notice of

their intent to take default judgment to 4608 Torresdale Avenue, “an address

that is not used by the A Impulse” and was not the address where the

Complaint was served; and (2) the form of its Notice of Praecipe to Enter

Judgment by Default “does not substantially comply with the form provided in



                                       -5-
J-S06017-19


Pa.R.C.P. 237.5 and is an old form of notice which has long since been

superseded.” Appellants’ Brief at 7.

      Issue 1 –Notice of Intent to file Praecipe to Enter Default
      Judgment.

      Appellants first contend that there is a fatal defect in the record because

Appellees mailed the letter regarding their intent to file a Praecipe for a Default

Judgment to 4608 Torresdale Avenue, “an address that is not used by A

Impulse” and is not the address where the Complaint was served. Appellants’

Brief at 7. This claim is without merit.

      Our rules of civil procedure provide that a party seeking a default

judgment must provide a notice of intent to the defaulting party ten days prior

to filing the Praecipe for entry of the judgment. Specifically, Pa.R.C.P. 237.1

states, in relevant part:

      (2) No judgment of . . . default for failure to plead shall be entered
      by the prothonotary unless the praecipe for entry includes a
      certification that a written notice of intention to file the praecipe
      was mailed or delivered
                                         ***
       (ii) in the case of a judgment by default, after the failure to plead
      to a complaint and at least ten days prior to the date of the filing
      of the praecipe to the party against whom judgment is to be
      entered and to the party's attorney of record, if any.

Pa.R.C.P. No. 237.1

      The purpose of this rule is to ensure that default judgments are not

entered without a defendant’s prior knowledge, and to provide the defaulting

party with an opportunity to cure the defect prior to the entry of default

judgment. Green Acres Rehabilitation and Nursing Center v. Sullivan,


                                       -6-
J-S06017-19


113 A.3d 1261, 1271-72 (Pa. Super. 2015); Erie Ins. Co. v. Bullard, supra

at 387. A plaintiff is not required to file a copy of ten-day notice of intent to

enter a default judgment prior to filing the Praecipe for entry of the default

judgment; the rule requires only that a plaintiff attach to the Praecipe a

certification stating that he or she complied with ten-day notice requirement.

Keller v. Mey, 67 A.3d 1, 5 (Pa. Super. 2013); Pa.R.C.P. 237.1(a)(2)(ii) and

(3).

       Our review of the certified record indicates that the letter from Attorney

Holland providing notice of Appellees’ intent to file a Praecipe for the entry of

a default judgment was sent to Appellant Aysentshteyn at 4700 Torresdale

Avenue, and to A Impulse, Inc., at 4608 Torresdale. Appellant Aysentshteyn

has never disputed he is the owner of A Impulse Auto, Inc. The Complaint

itself lists both addresses. Contrary to Appellants’ summary contention, the

mailing of the Notice of Intent to both addresses is arguably not a defect at

all, let alone a fatal one.

       Accordingly, we conclude that the trial court properly determined that

there was no fatal defect or irregularity appearing on the face of the record

that precluded the Prothonotary from entering the default judgment.4

Appellant’s first issue garners no relief.

____________________________________________

4 Further, whether A Impuls Auto, Inc., actually does business at 4608
Torresdale is irrelevant when considering the ultimate issue:            whether
Appellants received timely notice of Appellees’ intent to file a Praecipe to enter
the default judgment. Appellants do not contend that they never received



                                           -7-
J-S06017-19


       Issue 2 – Form of Notice of Praecipe to Enter Default Judgment

       Appellants next contend that “the notice used by Plaintiff departs

significantly from the form required by Rule 237.5 and, in fact, uses an old

form of notice which has long been replaced.”         Appellants’ Brief at 11.

Specifically, they assert that because the notice on the form failed to include

a notation that the Bar Association may be able to provide names of agencies

that could provide legal services at a reduced or no fee, there was “a fatal

defect in the record that requires that the default judgment in this matter be

stricken.” Id. at 12. Their argument is specious, at best.

       Pa.R.C.P. 237.5 provides that the Notice of Praecipe to Enter Judgment

by Default “shall be substantially in the following form:”

       (CAPTION)
       To: ___________________________
       (Defendant)
       Date of Notice: ________________

       IMPORTANT NOTICE

       YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO ENTER A
       WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY AND FILE
       IN WRITING WITH THE COURT YOUR DEFENSES OR OBJECTIONS
       TO THE CLAIMS SET FORTH AGAINST YOU. UNLESS YOU ACT
       WITHIN TEN DAYS FROM THE DATE OF THIS NOTICE, A
       JUDGMENT MAY BE ENTERED AGAINST YOU WITHOUT A HEARING
       AND YOU MAY LOSE YOUR PROPERTY OR OTHER IMPORTANT
       RIGHTS.

____________________________________________

notice or that the notice was untimely. Moreover, Appellants provide no
authority to support their bald contention that because original process was
served on Appellants only at 4700 Torresdale that the mailing of the notice of
intent to file a Praecipe to enter default judgment to both 4700 and 4608
Torresdale was improper.

                                           -8-
J-S06017-19


      YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF
      YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE
      SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
      INFORMATION ABOUT HIRING A LAWYER.
      IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY
      BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES
      THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A
      REDUCED FEE OR NO FEE.
      ___________________________
      (Name of Office)
      ___________________________
      (Address of Office)
      ___________________________
      (Telephone Number)
      (Signature of Plaintiff or Attorney)
      (Address)
      Note: The office shall be that designated by the court under Rule
      1018.1(c).

Pa.R.C.P. No. 237.5.

      The Notice of Praecipe to Enter Judgment by Default sent to Appellants

in this case provided, in relevant part, the following:

                                Notice, Rule 237.5

               Notice of Praecipe to Enter Judgment by Default

                               IMPORTANT NOTICE

      You are in default because you have failed to enter a written
      appearance personally or by attorney and file in writing with the
      Court your defenses or objections to the claims set forth against
      you. Unless you act within ten days from the date of this notice,
      a judgment may be entered against you without a hearing and
      you may lose your property or other important rights. You should
      take this notice to a lawyer at once. If you do not have a lawyer
      or cannot afford one, go to or telephone the following office to find
      out where you can get legal help:

        Philadelphia Bar Association
        Lawyer Referral and Information Service
        1101 Market Street, 11th Floor


                                      -9-
J-S06017-19


         Philadelphia, Pennsylvania 19107
         (215) 238-6333


       This Notice does, in fact, contain the language Appellants now assert

was missing, i.e., it informs them that they can call the local bar association

if they need a lawyer and/or cannot afford to hire one themselves. While the

form received by Appellants provided the Notice in both English and Spanish,

side-by-side on one page in upper and lower case bold letters, rather than

only in English and in all bold, capital letters, these differences do not render

the record defective on its face so as to require the striking of the default

judgment.

       Appellants provide no citation to applicable precedential authority in

support of their bald contention that the notice they received presents a fatal

defect in the record.5 Further, Appellants have provided no examples of how

the notice they received did not substantially comply with the form provided

in Rule 237.5 and did not provide the same information required by Rule

237.5.    Thus, in addition to the specific factual basis of their claim being

blatantly hollow, their argument is not developed in accordance with our rules

of appellate procedure. See Pa.R.A.P. 2101 (requiring conformance with rules

of appellate procedure); 2111 (pertaining to content of appellate briefs); 2119




____________________________________________

5 Appellants rely on a case issued by the Allegheny County Court of Common
Pleas.

                                          - 10 -
J-S06017-19


(pertaining to presentation and content of argument in appellate briefs).

Appellants’ second issue warrants no relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/19




                                    - 11 -